Citation Nr: 1206957	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel






INTRODUCTION

The Veteran had active military service from June 1966 April 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in July 2007 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As neither the Veteran nor his representative asserts that the Veteran is unable to work because of this service-connected disability, and the evidence of record does not otherwise support such a contention, no claim of entitlement to a finding of total disability based on individual unemployability (TDIU) is inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; his PTSD has not been productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not greater, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's PTSD, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in January 2007 and March 2007, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  

Thus, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The January 2007 letter informed the Veteran of what evidence was required to substantiate the claims for service connection and of the appellant's and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates.  The letter also specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in October 2009.  38 C.F.R. § 3.159(c)(4) (2011).  The October 2009 VA examiner addressed the severity of the Veteran's PTSD in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The October 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Under this Diagnostic Code, a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a 0 percent evaluation.  Id.

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The Veteran filed his application for service connection on December 5, 2006, and although the record provides medical evidence prior to that date, the Board is concerned with the severity of his PTSD symptoms since that date.  

VA medical records indicate that the Veteran presented in January 2007 at which time he reported that he worked as a real estate agent, that business had been very slow, and that he was concerned about his finances.  The Veteran originally indicated that he spent most of his time working but later added that he only worked 40 hours or less per week and that he had recently purchased another rental house and that he had to constantly monitor the repairs of his two rental houses.  The Veteran also reported that he was seeing a woman but was not sure where the relationship was headed.  The Veteran stated that he had few close friends and did not socialize very much.  The Veteran also stated that he had no recreational activities but later stated that he jogged at times and exercised on his bow flex machine.

Mental status examination demonstrated that the Veteran was alert and well oriented in all spheres.  The Veteran reported middle insomnia, three to four times a week, with some broken sleep and frequent awakening.  The Veteran's appetite, energy level, and activity level were within normal limits.  His speech was coherent and relevant and his thought processes were logical, clear, and goal directed.  The Veteran denied any suicidal ideation, homicidal ideation, and psychotic symptoms.  The Veteran's memory was intact, his affect was spontaneous and appropriate to mood, his mood was anxious as he was worried about his financial situation.  Diagnostic impression was anxiety disorder, not otherwise specified (NOS); and a Global Assessment of Functioning (GAF) scale score of 65 was assigned.  

In February 2007, the Veteran reported that he was doing fine in regards to his work and financial status.  The Veteran reported that he and his girlfriend had recently discussed their relationship, discovered they had little in common and were not serious about each other, and agreed to continue seeing each other as friends for companionship purposes.  Mental status examination was similar to the January 2007 examination except that the Veteran sleep was noted to be within normal limits with no nightmares and his mood was euthymic.  Diagnostic impression was anxiety disorder, NOS; and a GAF of 70 was assigned.  

In June 2007, mental status examination demonstrated initial and middle insomnia and his mood was depressed and anxious.  Mental status examination was similar to the January 2007 examination except that the Veteran reported initial insomnia 7 times a week, middle insomnia, and taking 20-30 minute naps in the afternoon; his affect was spontaneous, appropriate to mood, and tearful; and the Veteran's mood was depressed and anxious.  Diagnostic impression was anxiety disorder, NOS; and a GAF of 55 was assigned.

Of record is a July 2007 private psychiatric evaluation in which it is noted that the Veteran was being seen to establish service connection for PTSD.  

The Veteran reported that when he was in Vietnam they received incoming mortar rounds on a frequent (almost daily) basis, that fellow marines were killed or severely wounded in these attacks, that mortars impacted near him on several occasions, and that he was in fear for his life and convinced that he would not return home alive.  The Veteran also reported an incident in which his entire platoon became lost while on a perimeter patrol and while they wandered around trying to find their way back to their compound, he and several others were convinced that they would perish in the jungle.  The Veteran reported a third incident in which he saw someone holding something that he thought was a weapon and that he froze and was unable to shoot allowing the "figure" to slip away in the dark.  The Veteran reported that he felt that he had placed his squad in danger and thought about that incident frequently and felt a great deal of guilt.  A fourth incident occurred while the Veteran was on convoy duty transporting supplies because he was in fear for his life and the lives of his friends as the convoys were often attacked.  

The private examiner noted that the Veteran endorsed symptoms of PTSD including recurrent and intrusive thoughts and dreams of life threatening situations, intermittent feelings of anxiety and irritability, hypervigilance, insomnia, intermittent social isolation and withdrawal, hyperarousal, increased startle response, and avoidance of situations which might provoke memories of combat situations.  The examiner noted that the Veteran's nightmares and flashbacks of the reported incidents had become more frequent.

The Veteran reported that he had been evaluated for his PTSD at VA but he declined the recommended medication management.  It was noted that the Veteran was a real estate agent and had been for 30 years.  The Veteran was married for the first and only time in 1976 and divorced in 1978.  The Veteran had two daughters, ages 34 and 28, from two different women to whom he was not married.

Mental status examination demonstrated that the Veteran was neatly groomed.  He was pleasant, cooperative, alert, and fully oriented to person, place, time, and situation.  The Veteran spoke in normal conversational tones and his speech was neither over- nor under-productive.  He was logical, coherent, and relevant and was considered a reliable historian.   The Veteran's affect was somewhat constricted, but appropriate to his mood and the content and context of the interview.  The Veteran's overall mood was mildly depressed with elements of anxiety and intermittent tearfulness as he reluctantly described his combat experiences and the guilt he felt.  The Veteran denied, and there was no evidence of, hallucinations, delusions, suicidal ideations, or homicidal ideations.  The Veteran's memory was intact; and his insight, judgment, ability to abstract and calculate, and reality testing were all within normal limits.

The examiner noted that the Veteran was clearly able to maintain person hygiene, and exhibited no inappropriate, ritualistic, or obsessive behaviors.  The Veteran's sleep problem was described as problems falling asleep and waking in a cold sweat because of his nightmares of combat experiences.  

The examiner diagnosed the Veteran as having PTSD, chronic, moderate.  He also assigned a GAF of 45.

The Veteran presented to VA in August 2007 at which time he reported that he kept a loaded pistol around the house for protection as there had been a rash of home invasions.  The Veteran reported that he had increased his socialization level since his last session and started working for a realty company and socialized with coworkers and customers.  The Veteran also reported that he volunteered for the American Cancer Society and had been asked to join a men's softball team.  

Mental status examination demonstrated that the Veteran was alert and well-oriented in all spheres.  The Veteran reported middle insomnia at the rate of five times a week and terminal insomnia three to four times a week.  The Veteran also suspected that he may sleepwalk as he sometimes awakened and noted that he had on his shorts which were not on when he went to sleep.  The Veteran's appetite, energy level, and activity level were within normal limits.  His speech was coherent and relevant and his thought processes were logical, clear, and goal directed.  He denied suicidal/homicidal ideation or psychotic symptoms.  The Veteran's memory was intact, his affect was spontaneous and appropriate to mood, and his mood was depressed.  Diagnostic impression was anxiety disorder, NOS.  A GAF of 60 was assigned.  

The record indicates that the Veteran presented for initial visit with VA Vet Center in August 2007.  At that time, the Veteran reported symptoms of irritability; anger; sleep disturbance; anxiety; depression; and history of suicidal ideation with no current ideation, intent, or plan.  The Veteran indicated that he found it difficult to function daily but did so with effort.  

Mental Status Examination demonstrated that the Veteran's appearance was neat, and his manner was suspicious and defensive.  The Veteran's intelligence was noted to be above average, and his speech was rapid and pressured.  The Veteran's affect was labile, and his motor activity tense, agitated, and restless.  He was oriented to time, place, and person, and his judgment was fair.  The Veteran reported paranoid delusions and noted that he felt people were outside his home at night and that people were out to get him.  The Veteran also reported visual and auditory hallucinations such as seeing shadows/silhouettes and hearing footsteps and someone whispering his name.  The Veteran reported poor appetite, sleep disturbance, low energy level, and history of suicidal ideation on and off.  

The examiner noted that the Veteran did not want to discuss Vietnam experiences readily as he feared it would produce more negative memories and feelings.  The examiner noted that the Veteran was tearful and displayed increased anxiety when discussing events.  

The Veteran reported that he had few relationships and nothing long-term as he was afraid to sleep with women he dated due to his sudden sleep disturbance patterns (choking and screaming).  

The examiner noted that the Veteran's PTSD symptoms included irritability; anger; sleep disturbance; anxiety; depression; and nightmares (awakening screaming and choking at times); history of suicidal ideation; paranoia; intermittent visual and auditory hallucinations (seeing shadows and hearing someone whispering his name).  The examiner noted that the Veteran had friends and some family support; tended to isolate more often than not; had few relationships with women in the past but nothing long term; and had great difficulty maintaining relationships with women.  

At the Vet Center in September 2007, the Veteran reported middle insomnia seven times a week with nightmares on and off, two to three times a week.  His affect was noted to be spontaneous and appropriate to mood but also restricted.  His mood was described as depressed and anxious.  Diagnostic impression was anxiety disorder, NOS, and a GAF of 60 was assigned.

An October 2007 Mental Health Initial Evaluation Note indicated that the Veteran reported that he watched T.V., that he did not socialize or get into any activities, and that he had ended his relationship with his steady girlfriend as they had nothing in common after a couple of years.  The Veteran reported that he was a real estate agent and that business was down.  Mental status examination demonstrated that he was depressed but not suicidal, homicidal, or psychotic.  The Veteran was alert and oriented times three.  Impression was PTSD and depression, and a GAF of 55 was assigned.  The Veteran agreed to try medication and was started on Remeron.

At the Vet Center in November 2007, it was noted that the Veteran was not working and that his last paycheck had been two months prior.  The Veteran was tending to isolate in response to depression and was also experiencing increased anger/irritability easily triggered.  The Veteran was still able to participate in minimal socialization indicating that he was visiting a friend after his appointment.  There was no suicidal or homicidal ideation.  The Veteran reported experiencing apathy and not being able to motivate himself to improve his situation.  The Veteran was to meet with his VA psychiatrist to attempt to resolve problems with medication.

In November 2007, the Veteran met with VA psychiatrist at which time he reported that he took his medication for only one night and stopped taking it since he slept 10 hours and was drowsy, dizzy, and lightheaded the next day.  A GAF of 65 was assigned.  

At the Vet Center in December 2007, the Veteran reported that he had been coping with memories of Vietnam by avoiding them and by isolating.  The Veteran was not working and staying a home.  He had some social contacts but preferred being alone.  The possibility of the Veteran joining a support group was discussed.  The examiner noted that the Veteran was not taking his medication and that he was going to see his psychiatrist for an adjustment.  

Later that month, the Veteran was still experiencing depression and apathy.  The Veteran felt that he was only meeting his basic needs and wanted to improve his life situation such as working again.  The examiner noted that the Veteran was making some attempts at increasing socialization.  The examiner also noted that the Veteran was still experiencing depressive symptoms, that he had not been compliant with anti-depressants due to adverse reaction to the medication, and that he was to follow-up with his psychiatrist.  The examiner noted that the Veteran was able to realize that his current way of life was not healthy, that he wanted to make changes, and that he was in need of guidance.  

At the Vet Center in January 2008, the examiner noted that the Veteran anticipated that a milder antidepressant would prove to be effective in improving his mood.  The examiner also noted that the Veteran was making attempts to change the topic of discussion when discussing Vietnam experiences that made him uncomfortable but was able to speak of an incident that he encountered in Vietnam that brought him great discomfort.  Later that month, the Veteran was noted to be having difficulty in dealing with family issues which appeared to be causing him some distress exacerbating his depression.  

At the Vet Center in February 2008, the Veteran stated that the prescribed medication was helping him sleep; but his depression was still prevalent, and he was still experiencing suicidal ideation with no intent or plan.  The Veteran spoke of increased frustration with people around him and noted that he attempted to cope with the frustration by keeping busy.  The examiner noted that the Veteran's sleep patterns were improving through medication but that he was still suffering from depression and intermittent suicidal ideation.  The examiner noted that the Veteran was aware of his need for financial support and was making efforts to reinstate his real estate license so that he would be able to work.

In February 2008, the Veteran reported to his VA psychiatrist that he was feeling much better.  His sleep had apparently improved with taking a small amount of Quetiapine and the absence of nightmares and flashbacks.  A GAF of 70 was assigned.

At the Vet Center in March 2008, the Veteran was able to discuss his Vietnam experiences during that session as opposed to previous sessions where he ceased discussion due to emotional reactions.  The Veteran was still experiencing a considerable level of depression.  The examiner noted that the Veteran was aware of different possible causes and would continue to work to improve.  Later that month, the Veteran reported noticing an increase in his anger response and was receptive to learn coping skills.

At the Vet Center in May 2008, the Veteran reported noticing exacerbation of depression and some anger and felt it might be linked to his physical limitations post surgery.  The Veteran was making appropriate plans to become active once his surgeon advised him that he could resume exercising.

At the Vet Center in July 2008, the Veteran reported being able to control his anger but was still experiencing flashbacks when triggered and was using avoidance to reduce flashbacks.

In July 2008, the Veteran reported to his VA psychiatrist that since February 2008, there were some days when he still found it difficult to sleep due to nightmares.  A GAF of 65 was assigned.

At the Vet Center in August 2008, the Veteran reported noticing improvement in his mood by remaining active.  In October 2008, the Veteran reported using avoidance to cope with PTSD symptoms.  In November 2008, the Veteran reported being able to connect his depression to loneliness and wanting to improve on socialization to widen his chances of meeting new people.  In December 2008, the Veteran had made an effort to discuss Vietnam experiences that negatively affected him.  He had had difficulty in doing so in past sessions as he was conditioned to use avoidance.  

At the Vet Center in January 2009, the Veteran reported experiencing exacerbation of some of his PTSD symptoms.  It was noted that the Veteran was talking more about some of his experiences but that he became immediately emotional over the recall.  

In January 2009, the Veteran reported to his VA psychiatrist that he was still having difficulty sleeping as he had nightmares and felt insecure and awakened two to three times a night.  The Veteran had increased his Quetiapine to 100 milligrams at bedtime and said that he was sleeping much better and felt fresh the next day.  The Veteran also stated that he was getting somewhat paranoid about his neighbors and claimed that they were stealing his ladder, etc.  A GAF of 70 was assigned.  The psychiatrist noted that the Veteran could not tolerate antidepressants and stopped them in 2007 and instead was using Quetiapine.  The psychiatrist also noted that the Veteran's paranoid ideas about the neighbors were also much improved, and that his PTSD symptoms had been under control.

On the Veteran's VA Form 9, Appeal to the Board of Veteran's Appeals, dated in January 2009, he stated that he experienced panic attacks more than once a week, he had difficulty understanding complex commands, he had difficulty maintaining social relationships and relationships with his peers at work, and he isolated himself from crowds as much as possible.  

At the Vet Center in March 2009, the Veteran was making continued efforts to control his anger response through coping methods.  In June 2009, the Veteran complained of intermittent sleep disturbance, depression, anger, and suicidal ideation with no intent or plan.  In October 2009, the Veteran reported chronic PTSD symptoms including sleep disturbance, depression, anger and isolation.  It was noted that he continued to use avoidance as a method of coping with war traumas.  In November 2009, the Veteran reported exacerbation of anger and depression triggered by life stressors.  

The Veteran underwent VA examination in October 2009 at which time he reported that he could not sleep and had nightmares and had bought a gun and slept with it due to paranoia.  The Veteran reported that he had had a lot of jobs which he had held for only six weeks, that he was still working in real estate, and that he had difficulty working with other people.  The Veteran reported that he isolated from people and had no relationships including no close family relationships.  The Veteran also reported mild forgetfulness, depression, and suicidal thoughts more often with no plan.  The Veteran started crying when talking about war memories.

The Veteran reported that he was divorced from his only wife, that he had two grown daughters from two other relationships, and that he lived by himself.  The Veteran reported that he isolated, had no friends, and did not socialize.  The Veteran reported that he watched television.

Psychiatric examination demonstrated that he was clean, neatly groomed, and appropriately and casually dressed.  The Veteran's psychomotor activity, speech, thought process, and thought content were unremarkable.  His attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  His affect was normal, and his mood was good.  The Veteran was oriented to person, time, and place.  There were no delusions.  The Veteran understood the outcome of behavior, he was of average intelligence, and he understood that he had a problem.  The Veteran reported sleep impairment and weekly panic attacks but denied hallucinations.  The Veteran had no inappropriate, obsessive, or ritualistic behavior.  He could interpret proverbs appropriately.  The Veteran's remote, recent, and immediate memory were normal.  There were no homicidal or suicidal thoughts present or episodes of violence.  The Veteran was noted to be able to maintain minimum personal hygiene, and there was no problems noted with activities of daily living.

The examiner described the Veteran's PTSD symptoms as chronic and of mild severity and noted that some days the Veteran had no symptoms.  The examiner noted that the Veteran isolated, had no family relationships, had held many jobs, and avoided people.  The examiner noted that there were no problems with impaired judgment or abstract function and that memory loss was very mild.  

Axis I diagnosis was chronic PTSD, and a GAF of 60 was assigned.  The examiner summarized that the Veteran isolated and had no family or social relations.  The examiner also noted that Veteran's prognosis was good.  The examiner noted that there was occasional decrease in work efficiency and that there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory function.  He also noted that there was not total occupational and social impairment due to PTSD signs and symptoms, and that the Veteran's PTSD signs and symptoms did not result in deficiencies in the following areas:   judgment, thinking, family relations, work, mood, or school.  The examiner noted that the Veteran had a difficult time keeping jobs but that he was able to work.  

In December 2009, the Veteran reported to VA psychiatrist that he continued to have difficulty sleeping, that he was feeling sad and depressed, that he did not like to be around people, and that he avoided crowds and stayed home.  The Veteran admitted to getting hypervigilant and having nightmares from time to time.  A GAF of 60 was assigned.

On his VA Form 20-4138, Statement in Support of Claim, received in January 2010, the Veteran stated that he disagreed with the VA examiner's assessment.  The Veteran indicated that he had a difficult time sleeping and that the increased medication had not helped him.  The Veteran also stated that his PTSD symptoms were not under control, that he had a difficult time staying alert and oriented, that he felt hopeless and helpless, and that he felt that his short and long-term memory loss as impaired understanding complex commands and retention of highly learned material.  The Veteran stated that he continued to have several panic attacks per week and difficulty maintaining close relationships with his peers at work and with his family.

At the Vet Center in January 2010, the Veteran was questioned about suicidal ideation and at first he was not certain.  Further questions were asked and safety plan initiated.  The Veteran stated that he did not feel suicidal.  The counselor noted that the Veteran was experiencing chronic depression exacerbated by financial stressors.  He was also experiencing negative emotions when triggered by talking about Vietnam.  The Veteran was practicing avoidance in regard to his traumatic experiences of war and was encouraged to consider other treatment options to help him cope with symptoms.  The next day, the Veteran was contacted to follow-up from the session the day before where he mentioned experiencing suicidal ideation.  The Veteran was able to identify positive factors that decreased the probably of his suicidal ideation leading to intent/plan.

At the Vet Center in March 2010, the Veteran was considering options for therapy to help him better cope with his PTSD symptoms.  In April 2010, it was noted that one of the Veteran's main symptoms was his depression and that he was coping through the use of medication, therapy, activity, and using cognitive behavior techniques.  

In May 2010, the Veteran reported that he no longer wanted to work in the real estate industry and was searching for an alternative career.  The Veteran was considering moving.  He was also experiencing increased depression and was using avoidance to cope with intrusive thoughts of war.

An August 2010 closing note from the Vet Center counselor states, "This Vietnam Veteran began counseling service with this counselor in 2007.  He is service connected for PTSD and is currently seeking an increase.  He is divorced and has one biological d[aughte]r that is estranged.  Vet has worked in the real estate industry and is making attempts to change this and is also considering relocating out of state.  Vet suffers PTSD symptoms including depression and avoidance.  He has a [history] of [suicidal ideation] with no intent or plan.  He has a [history] of non-compliance with psychotropic medication therapy.  He appears to have little to no family support and has stated that he prefers to remain isolated.  Despite this, he still reports some social contacts.  Vet last presented for an appointment on May 20, 2010.  He has made phone contact with this counselor a month ago (estimated) and noted he will make an appointment in the near future.  As it is possible Vet will return for future counseling services, this case will be closed at this time due to case infrequency. ..."

At the Vet Center in September 2010, the Veteran reported that he continued to experience anger and depression.  He also spoke of the survival guilt that he experienced when triggered.  The Veteran reported that he coped with his anger by allowing himself to express it when he was alone and continued to prefer to remain isolated from others.

The findings of record indicate that the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, suspiciousness, and chronic sleep impairment), rating criteria for a 50 percent rating (disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships) and rating criteria for a 70 percent rating (suicidal ideation, unprovoked irritability). 

Mental health treatment records from January 2007 indicate that the Veteran has nearly consistently experienced depressed mood and sleep impairment with nightmares, memory impairment, and has, at different times, experienced suicidal ideation, paranoia, and hallucinations.

GAF scores assigned during VA outpatient treatment from 2007 to 2009 range from a low of 55 to a high of 70.  The July 2007 private evaluation report showed a GAF of 45 was assigned.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions "pretty well" with "some meaningful interpersonal relationships."  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

In this case, the GAF score assigned by the private psychiatrist in July 2007 is inconsistent with the diagnosis of moderate PTSD.  As noted above, A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning while a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  The DSM-IV further indicates that flat affect, circumstantial speech, and occasional panic attacks are examples of moderate symptoms and that having few friends and conflicts with peers or coworkers are examples of moderate difficulty in social and occupational functioning.  The DSM-IV indicates that suicidal ideation, severe obsessional rituals, and frequent shoplifting are examples of serious symptoms and that having no friends and being unable to keep a job) are examples of serious social and occupational impairment    

Symptoms noted during the July 2007 private evaluation included mildly depressed mood, anxiety, intermittent social isolation and withdrawal.  The Veteran denied suicidal ideation, and there was no evidence of ritualistic behavior, neglect of personal appearance and hygiene, delusions, hallucinations, inappropriate behavior, or the inability to perform activities of daily living.  As noted above, the Veteran reported that he had been a real estate agent for 30 years and was, at that time, working.  In addition, the private examiner noted that the Veteran was able to establish and maintain effective working relationships but had experienced ongoing difficulty establishing and maintaining effective social relationships.  Thus, the evidence indicates that the diagnosis of moderate PTSD is more consistent with the Veteran's social and occupational impairment due to PTSD symptoms than the GAF assigned in July 2007.

Arguably, the Veteran's overall PTSD symptoms have resulted in occupational and social impairment with an occasional decrease in work efficiency and the intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self care, and normal conversation.  

The Board notes, however, that the record includes evidence of intermittent social isolation and withdrawal.  Although in October 2009, the Veteran reported that he isolated from people and had no relationships including no close family relationships, the Vet Center Counselor noted in August 2010 that despite the appearance of having little to no family support and his preference to remain isolated, the Veteran still reported some social contacts.                 
      
The Board also notes that the record includes evidence of intermittent suicidal ideation.  However, on the occasions that he reported ideations, the Veteran had no intent or plan.  In addition, providers and examiners had never noted suicidal symptoms, and there had never been a need for intervention at any time.  In fact, the January 15, 2010, Vet Center note indicates that it was suggested that the Veteran's psychiatrist be contacted for guidance regarding the Veteran's mention of experiencing suicidal ideation.  The psychiatrist noted that the Veteran was last seen by him in December 2009, that the Veteran was prescribed the medication Paroxetine, that he was aware of the Veteran's non-compliance history with psychotropic medications.  The psychiatrist also stated that the Veteran had never mentioned suicidal ideation in previous sessions.     

At its worst, the Veteran's PTSD symptoms included suicidal ideation without plan or intent, social isolation and withdrawal, irritability, paranoia, and hallucinations indicative of serious symptoms.  At its best, the Veteran's PTSD symptoms and GAF scores were indicative of mild symptoms. 

While the record indicates a fluctuation of PTSD symptoms and GAF scores; in whole, the Veteran's impairment is indicative of occupational and social impairment with reduced reliability and productivity.  It appears that the most prominent and consistent symptoms of the Veteran's PTSD have been nightmares and sleep impairment, depression with occasional suicidal ideation, and irritability. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms as a whole exceed the criteria for the 30 percent rating and more nearly approximate the criteria for the 50 percent rating.  However, they do not approach the severity contemplated for the 70 percent rating or the 100 percent rating.  

As set forth above, the criteria for a 70 percent rating are met when the Veteran experiences occupational and social impairment with deficiencies in most areas.  In this case, there has never been any indication of impaired thought processes, communication, or judgment; inappropriate behavior; inability to function effectively; neglect of person appearance and hygiene; or difficulty in adapting to stressful circumstances.  There has also never been any indication of persistent delusions or hallucinations; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation as to time or place; or memory loss for names of close relative, own occupation or own name. As noted above, although the Veteran has reported suicidal ideation, there has never been any intent or plan.

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity; but is not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment. 

Accordingly, the record supports a grant of a 50 percent rating for PTSD, for the entire appeal period, but no higher. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to PTSD in the Rating Schedule focus on occupational and social impairment due to psychiatric symptoms.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 





____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


